Citation Nr: 1241668	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for osteoarthritis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy, right lower extremity.

3.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to January 1972.

This matter comes to the Board of Veterans' Appeals from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted entitlement to service connection for osteoarthritis of the lumbar spine, evaluated as 20 percent disabling, granted service connection for radiculopathy of the right lower extremity, evaluated as 20 percent disabling, and denied service connection for bipolar disorder.  The Veteran filed a notice of disagreement in April 2009, and the RO issued a statement of the case dated in June 2009.  The Veteran filed his substantive appeal in June 2009.

In his June 2009 substantive appeal, the Veteran requested the opportunity to testify before a Veterans Law Judge at the local regional office.  A hearing was first scheduled for April 2012, and then for September 2012.  The Veteran failed to report for the September 2012 hearing. 

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his June 2009 substantive appeal, the Veteran requested the opportunity to testify before a Veterans Law Judge at the local regional office.  A hearing was first scheduled for April 2012, and then for September 2012.  The Veteran failed to report for the September 2012 hearing. 

In October 2012, the Board received a letter from the Veteran's representative  indicating he was requesting a hearing before the Board and that the Veteran could not attend the September 2012 hearing because he was hospitalized at the time.    

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board concludes that this matter should be remanded, and that upon remand, the Veteran should be rescheduled for a hearing before a Veteran's Law Judge at the RO.  

In light of the foregoing, the case is hereby REMANDED to the RO for the following action:
 
The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


